Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 6/2/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11,  14-18 and 20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of allowed U.S. Application 16/890564, hereinafter ‘564, in view of US 6996712 to Perlman.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 
Regarding claims 1, 14 and 20, the claims limitaions are recited in claim 1 of ‘564 except the limitations the sending system will communicate with one or more first systems on the first network from a second network and wherein the plurality of packets for the communication are sent from the second network to the one or more first systems on the first network. However, sending packets from one network to another is well known in the art, as evidenced by Perlman. Perlman in an analogous art discloses end stations sending packets to other stations over the communications networks (Fig. 1, col.3:41-49: the group of end stations on each side of the communications network 16 constitutes a network, a sender end station from one network sends packets to a receiver end station at the other network). Therefore, Perlman discloses the limitations. It would have been obvious to a skilled artisan before the application was filed to have a sender from one network send packets to a receiver at the other network as claimed because it is well common for entities from different networks to communicate, allowing widespread communications, as known in the art.
Claims 2 and 15 of the instant application are taught by claim 2 of ‘564 in view of Perlman;
Claims 3 and 16 of the instant application are taught by claim 3of ‘564 in view of Perlman;
Claims 4 and 17 of the instant application are taught by claim 5 of ‘564 in view of Perlman;
Claims 5 and 18 of the instant application are taught by claim 6 of ‘564 in view of Perlman;
Claim 6 of the instant application is taught by claim 9 of ‘564 in view of Perlman;
Claim 7 of the instant application is taught by claim 10 of ‘564 in view of Perlman;
Claim 8 of the instant application is taught by claim 11 of ‘564 in view of Perlman;
Claim 9 of the instant application is taught by claim 12 of ‘564 in view of Perlman;
Claims 10-11 of the instant application are taught by claim 13 of ‘564 in view of Perlman;
Claims 12-13 of the instant application are taught by claim 1 of ‘564 in view of Perlman and further in view of US 11153276 to Keyerleber: Claim 12 and substantially claim 19 are taught by claim 1 of ‘564 in view of Perlman , but ‘564 and Perlman  do not teach: through a remote secure network.  In an analogous art, Keyerleber discloses sending packets through a channel (VPN or not) (col. 2:61-67). It would have been obvious to a skilled artisan before the application was filed to transmit the packets from one network to the other through a secure network such as VPN because it would add confidentiality to the packets.
Regarding claims 13, claim 1 of ‘564  in view of Perlman and Keyerleber discloses the system of claim 12, wherein the plurality of packets for the communication are sent from the remote secure network using a randomized routing of the plurality of packets (Keyerleber, col.12:1-23: route tpackets thru a randomized selection of gateways for routing). It would have been obvious to a skilled artisan before the application was filed to transmit the packets thru randomized routing in a plurality of channels as taught by  Keyerleber because it would allow 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a system comprising actions or steps only, the claimed system is software per se. In order to be statutory, the examiner recommends amending the claims to include a piece of hardware such as a microprocessor, a memory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 14-18 and 20 are rejected over  NPL titled “Winnowing, a Document Fingerprinting Algorithm”, by Elbegbayan, 2005, 8 pages, hereinafter Elbegbayan, in view of US 6996712 to Perlman et al., hereinafter Perlman.
Regarding claims 1 (and substantially claims 14 and 20), Elbegbayan discloses:
A security system for securely receiving communications from outside of a first network, the system comprising: providing a pre-shared key to a sending system on the first network, wherein the sending system will communicate with one or more first systems, and wherein (p. 6, under 4.2 :there is a secret key shared by the sender and the receiver”): the sending system creates a plurality of packets for a communication, wherein the plurality of packets comprise one or more wheat packets each having a wheat signature or one or more chaff packets each having a chaff signature (p. 6, under 4.2, on right: break up file in packets, each packet comprising a MAC; p. 7, on left: intermingle packets with chaff packets with bogus MACs) ; a receiving system receives the plurality of packets for the communication, wherein one or more processing devices of the receiving system are configured to execute computer readable code to: determine a validated signature for each of the plurality of packets; identify the one or more chaff packets when the one or more chaff packets have the chaff signature that fails to meet the validated signature and discarding the one or more chaff packets; identify the one or more wheat packets when the one or more wheat packets have the wheat signature that meets the validated signature; and determine the communication from the sending system from the one or more wheat packets; wherein one or more second systems on the second network are prevented from determining the communication from the sending system without the validated signature and without identifying the one or more wheat packets or the one or more chaff packets from the plurality of packets (p. 6, on right: “The legitimate receiver, knowing the secret authentication key, can determine that a packet is authentic by recomputing the MAC and comparing it to the received MAC. If the comparison fails, the packet and its MAC are automatically discarded ...”).
Elbegbayan does not explicitly teach the sending system will communicate with one or more first systems on the first network from a second network and wherein the plurality of packets for the communication are sent from the second network to the one or more first systems on the first network. However, sending packets from one network to another is well known in the art, as evidenced by Perlman. Perlman in an analogous art discloses end stations sending packets to other stations over the communications networks (Fig. 1, col.3:41-49: the group of end stations on each side of the communications network 16 constitutes a network, a sender end station from one network sends packets to a receiver end station at the other network). Therefore, Perlman discloses the limitations. It would have been obvious to a skilled artisan before the application was filed to have a sender from one network send packets to a receiver at the other network as claimed because it is well common for entities from different networks to communicate, allowing widespread communications, as known in the art.
Regarding claims 2 and substantially claim 15, Elbegbayan in view of Perlman discloses the system of claim 1, wherein determining the validated signature comprises replicating a received signature for the plurality of packets, wherein the received 
Regarding claims 3 and substantially claim 16, Elbegbayan in view of Perlman discloses the system of claim 2, wherein the received signature comprises a message authentication code (MAC), and wherein replicating the MAC comprises: using the pre-shared key and an algorithm to create the validated signature (Elbegbayan, p.6 receiver replicates MAC and compares with the one received, the chaff packets will fail the comparison).
Regarding claims 4 and substantially claim 17, Elbegbayan in view of Perlman discloses the system of claim 3, wherein the algorithm is a pre-shared algorithm that is shared with the sending system when the sending system is on the first network (Elbegbayan, p.6 “ There is a secret key shared by the sender and the receiver to authenticate the origin and contents of each packet).
Regarding claims 5 and substantially claim 18, Elbegbayan in view of Perlman discloses the system of claim 3, wherein replicating the received signature further comprises: using at least a portion of the plurality of packets to create the validated signature (Elbegbayan, p.6 “the sender appends to each packet a “message authentication code” or MAC computed as a function of the packet contents and the secret authentication key, using some standard MAC algorithm “ ).  
Regarding claim 6, Elbegbayan in view of Perlman discloses the system of claim 1, wherein the sending system creates the wheat signature for the one or more wheat 
Regarding claim 7, Elbegbayan in view of Perlman discloses the system of claim 1, wherein the wheat signature is created from the pre-shared key, an algorithm, and a portion of a wheat packet of the one or more wheat packets ( Elbegbayan p.6 last paragraph on right: create good packets, with sequence number and MAC, and second paragraph under 4.2: MAC computed as a function of the packet contents, the authentication key using MAC algorithm).  
Regarding claim 8, Elbegbayan in view of Perlman discloses the system of claim 1, wherein the sending system creates the one or more chaff packets using imitation content and imitation signatures (Elbegbayan p. 7 add chaff packet with fake content and bogus MACs).
Regarding claim 9, Elbegbayan in view of Perlman discloses the system of claim 8, wherein the one or more chaff packets appear to be related to a legitimate communication (Elbegbayan p. 7 added chaff have reasonable serial numbers and reasonable messages contents).

Claims 10-11 are rejected over  Elbegbayan,  and Perlman,  in view of NPL titled “Chaffing and winnowing: confidentiality without encryption”, by Rivest, 1998, 8 pages, hereinafter Rivest. Rivest is included in IDS dated 4-19-2021.

Regarding claim 10, Elbegbayan in view of Perlman discloses the system of claim 1, but does not explicitly teach: wherein the sending system creates the one or 
In an analogous art, Rivest discloses different ways of adding packets  content including adding contents you may like and their associated MACs (p. 4, paragraph starting with “the process of creating chaff ...”, teaching the claim limitations. It would have been obvious to a skilled artisan before the application was filed to create the chaff from unrelated content and validated signature because it would be easy for the sender to do so, and would make the chaff content random.
Regarding claim 11, Elbegbayan in view of Perlman and Rivest discloses the system of claim 10, wherein the one or more chaff packets are from legitimate communications (Rivest, p. 5 second paragraph: add chaff created from another legitimate communication from a different user).  It would have been obvious to a skilled artisan before the application was filed to create the chaff from legitimate content as taught by Rivest because it adds randomness to the stream of packets, making it more difficult to guess good packets over chaff packets.

Claims 12-13 and 19 are rejected over  Elbegbayan and Perlman, in view of US 11153276 to Keyerleber, hereinafter Keyerleber. 
Regarding claim 12 and substantially claim 19, Elbegbayan in view of Perlman discloses the system of claim 1, wherein the plurality of packets for the communication are sent from the second network to the one or more first systems on the first network (see combination in claim 1, 14 and 20) but does not explicitly teach through a remote secure network.  In an analogous art, Keyerleber discloses sending packets through a channel (VPN or not) 
Regarding claim 13, Elbegbayan in view of Perlman and Keyerleber discloses the system of claim 12, wherein the plurality of packets for the communication are sent from the remote secure network using a randomized routing of the plurality of packets (Keyerleber, col.12:1-23: route tpackets thru a randomized selection of gateways for routing). It would have been obvious to a skilled artisan before the application was filed to transmit the packets thru randomized routing in a plurality of channels as taught by  Keyerleber because it would allow obfuscating the transmission such that an eavesdropper would not have access to the entirety of a data communication (see Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bellur 20110238997 disclose broadcasting packets including bogus messages with the correct format but invalid signature.
 Korgaonkar et al 20100033305 discloses transmitting data with added noise such that a receiver with no information about that noise is not able to distinguish the original message. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        1/1/2022